DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a cooling unit” in claim 1;
“a magnetic shielding unit” in claim 1;
“a heat retention unit” in claims 2, 5;
“a vibration absorbing member” in claims 3-4, 6;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the cooling unit is drawn to a cold head or known equivalents (per paragraph [0005] of Applicant’s published specification), the magnetic shielding member is drawn to a magnetic shield or known equivalents, the heat retention unit is drawn to a cryostat or known equivalents (per paragraph [0005] of Applicant’s published specification), the vibration absorbing member is drawn to a urethane material or known equivalents (per paragraph [0050] of Applicant’s published specification).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horikawa (US 5,018,359).


Regarding claim 1, Horikawa teach a cryogenic refrigerator (see Title, 5, Fig. 2, see col. 3, lines 36-40) comprising: a cooling unit configured to cool a refrigerant (5a, Fig. 2, see col. 1, lines 36-40, further see col. 2, lines 13-20 which notes cooling of liquid helium); and a magnetic shielding unit covering around the cooling unit (20, Fig. 2, col. 3, lines 36-40).  

Regarding claim 2, Horikawa teaches the cryogenic refrigerator according to claim 1, further comprising a heat-retention unit housing the cooling unit (2, 3, Fig. 2, col. 1, lines 36-40), wherein the magnetic shielding unit covers around the heat-retention unit (see Fig. 2).  

Regarding claim 3, Horikawa teaches the cryogenic refrigerator according to claim 2, further comprising a vibration damping member between the heat-retention unit and the magnetic shielding unit (10, Fig. 2, see col. 3, lines 40-50).  

Regarding claim 4, Horikawa teaches the cryogenic refrigerator according to claim 2, further comprising a vibration absorbing member between the heat-retention unit and the magnetic shielding unit (10, Fig. 2, see col. 3, lines 40-50).  

Regarding claim 5, Horikawa teaches the cryogenic refrigerator according to claim 1, further comprising a heat-retention unit housing the cooling unit (21, Fig. 2), wherein the magnetic shielding unit is arranged inside the heat-retention unit and covers around the cooling unit (see Fig. 2).   


Regarding claim 6, Horikawa teaches the cryogenic refrigerator according to claim 5, further comprising a vibration damping member between the cooling unit and the heat-retention unit (10, Fig. 2, col. 3, lines 40-50).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horikawa, alone. 

Regarding claim 7, Horikawa teaches the cryogenic refrigerator according to claim 2, but does not teach that the heat-retention unit is made of a non-magnetic material. However, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the heat retention unit being made of non-magnetic material, as it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2002/0050815) in view of Horikawa (US 5,018,359).

Regarding claim 8, Suzuki teaches a biomagnetic measurement apparatus (see Title, Abstract, paragraph [0099]) comprising: a measurement device (see the description of the measuring apparatus in paragraph [0099]) configured to be cooled by a refrigerant fed from a cryogenic refrigerator (see how 55 cools the measuring apparatus in Fig. 4, described in paragraphs [0099]-[0100] at least), wherein the cryogenic refrigerator is arranged outside a magnetic shielding unit covering around the measurement device (see 55 arranged outside of the shielding apparatus 40 in Fig. 4, see paragraph [0099]). Suzuki does not teach that the biomagnetic measurement device comprises the cryogenic refrigerator according to claim 1. Hoirkawa teaches the cryogenic refrigerator according to claim 1. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Suzuki with the cryogenic refrigerator according to claim 1, as taught by Horikawa, as Suzuki teaches a cryogenic refrigerator but lacks the specifics of those recited in claim 1, thereby making the combination obvious to try in order to assess how the cryogenic refrigerator of claim 1 improves the performance of the biomagnetic apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763